Citation Nr: 1414684	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from June 1, 2003 to December 1, 2007, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, Committee on Waivers and Compromises (Committee) that denied the Veteran's request for a waiver of the recovery of an overpayment created during the period from June 1, 2003 to December 1, 2007.

The Veteran testified at an October 2010 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The case was previously remanded by the Board in July 2011.  In the July 2011 remand, the Board instructed the RO to afford the Veteran a hearing and issue a statement of the case (SOC) as to the issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits, during the period from April 1, 2002 to September 1, 2003, to include the question of whether the overpayment was properly created.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was scheduled for his requested hearing at the RO on August 22, 2012, which was rescheduled twice on September 11, 2012 and on December 4, 2012, at the Veteran's request.  However, he ultimately did not report to the December 2012 hearing and no good cause has been shown.  His request for a hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  The RO issued an April 2013 SOC and advised the Veteran of the time limit to file a substantive appeal (VA Form 9).  38 C.F.R. § 20.302(b).  However, the Veteran did not complete a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  As such, the claim is no longer in appellate status.



FINDINGS OF FACT

1.  An overpayment in the amount of $19,461.00 was created as a result of the Veteran's concurrent receipt of disability benefits from the Social Security Administration (SSA) and VA nonservice-connected pension.

2.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran, but demonstrates that recovery of the indebtedness is not against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $19,461 was properly created.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. § 3.667 (2013).

2.  The criteria for a waiver of recovery of the $19,461.00 overpayment have not been met.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(b), (d).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing.  38 C.F.R. § 1.911(c), (d).  Here, September 2007 and November 2007 VA letters provided the required information to the Veteran.

The Veteran was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The record reflects that at the October 2010 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the requirements for obtaining a waiver of an overpayment, and sought to identify any further development that was required to help substantiate the claim.  Moreover, the undersigned remanded the claim in July 2011 to seek further development based, in part, on testimony provided at the hearing.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This appeal was remanded by the Board in July 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that a paid and due audit clearly indicating the amount of the current debts should be completed and notified to the Veteran.  The audit was completed in August 2012 and sent to the Veteran in December 2012.  The Board remand also directed that the RO request an updated financial status report from the Veteran, as well as any financial information showing all income received from 2002 onward.  A December 2012 RO memorandum reflects that the Veteran's representative asked the Veteran at the RO's request for additional financial information but the Veteran indicated that he was not providing any more information to the VA.  Sometime after July 2011 the Veteran submitted Income Tax Return for 2002 showing a total income of $4,543, but no W-2 form was attached.  He never provided his current financial status.  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot force the Veteran to provide the relevant information.  Although the only information of record is dated in January 2008, the Board finds that there has been substantial compliance with its prior remand, as the RO met its duty to attempt to obtain such information.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Accordingly, the Board finds that it may proceed to adjudication of this appeal.

Creation of the Overpayment

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $19,461.00.  Although he has not made specific contentions regarding the validity of the overpayment, the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c) (2013), VAOPGCPREC 6-98 (Apr. 24, 1998).

The Board has reviewed the circumstances leading up to the creation of the overpayment and finds that its creation was valid.

VA pays to each veteran of a period of war, and is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct, pension by rates proscribed by statute.  38 U.S.C.A. § 1521(a).  The maximum rates for improved pension are reduced by the amount of the veteran's annual income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received, except for specifically enumerated exclusions.  38 C.F.R. § 3.271(a) (2013).

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the maximum annual pension rate; and various other inapplicable items.  38 C.F.R. § 3.272 (2013).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  However, VA considers Supplemental Security Income (SSI) to be income from welfare and, thus, not countable income.  M21-1MR, VA Adjudication Procedures Manual, V.iii.1.B.9.k.

The Veteran was awarded nonservice-connected pension benefits in an August 2003 rating decision, effective April 1, 2002, and from that date was paid nonservice-connected pension as it was a greater benefit than his service-connected disability compensation.  In a September 2003 letter, the Veteran was notified that the amount of his pension benefits was based on his having no countable income.  Listed as included in countable income was SSA benefits.

Record from the SSA show that he was awarded disability benefits in an April 2005 SSA decision, based on a finding that he had been disabled since October 2002.  VA determined that he had been receiving SSA disability benefits from June 1, 2003.

In September 2007, VA sent the Veteran a notice of overpayment, which notified him of overpayments of $21.00 per month from June 1, 2003 to August 31, 2003; of $362.00 per month from September 1, 2003 to November 30, 2003; of $370.00 per month from December 1, 2003 to November 30, 2004; of $380.00 per month from December 1, 2004 to November 30, 2005; of $396.00 per month from December 1, 2005 to November 30, 2006; and of $380.00 per month from December 1, 2006 to November 30, 2007.  His total overpayment for June 1, 2003 through November 30, 2007 was $19,461.00.  VA asked the Veteran to submit a SSA letter showing the amount he had been receiving since June 1, 2003.  However, the Veteran did not submit this information.

Since SSA disability benefits are not specifically excluded from countable income for pension purposes, VA concluded that the Veteran had been receiving an overpayment of pension benefits during that time period.  Payment records and calculations of record reflect VA determined that the Veteran received an overpayment in the amount of $19,461.  The Board concludes that creation of the overpayment in the amount of $19,461.00 was proper.  The Veteran was receiving nonservice-connected pension benefits based on VA's finding that he had no countable income.  That status changed in June 1, 2003 when he began receiving SSA disability benefits.  Additionally, the calculated amount of the overpayment appears to correspond with the amount of the excess pension benefits paid by VA.

Waiver of the Overpayment

Once it is determined that the overpayment was validly created, but before moving on to the matter of waiver of the charged overpayment, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).

The evidence of record does not demonstrate any bad faith, fraud, or misrepresentation by the Veteran.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  He has stated that, despite the notice provided to him by VA which clearly indicated his benefits would be reduced if he had SSA income, he thought he could have both SSA disability and VA pension benefits.  He has provided lay testimony in written statements and at the Board hearing that while he was applying for SSA benefits, he kept his veterans service organization (VSO), a non-VA organization, informed and was assured that it was fine.  He indicated that in fact, his VSO misinformed him that VA considers SSI to be countable income but SSA disability benefits were excluded from countable income.

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The Board finds that the evidence of record demonstrates that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(b).

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  Here, the creation of the overpayment was the Veteran's fault because he did not comply with his regulatory duty to report his SSA benefits and continued to receive disability benefits to which he was not legally entitled.  Although the Veteran asserts that he was unaware the requirement to report SSA disability benefits, this does not obviate his regulatory duty as a recipient of VA benefits to report a change in condition or receipt of benefits.  To that effect, the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, although the Veteran may not have specifically known the statutes and regulations pertinent to his receipt of benefits, he is necessarily charged with knowledge of those laws.  Therefore, the Board concludes that his fault is not mitigated by his allegations of ignorance of the laws and reliance upon VA and SSA.

Regarding the balancing of faults, the Board finds that VA is not at fault in the creation of the overpayment because it notified the Veteran at the time of his pension award that the amount of his benefits would be reduced if he was in receipt of SSA benefits.  Additionally, the Veteran's VSO is not a VA organization.  In September 2003, VA sent the Veteran a letter informing him that he needed to notify VA immediately if there was any change in his income.  This letter specifically states that VA needed to be notified as soon as any SSA benefits were awarded.  Additionally, when VA was notified by SSA that the Veteran was receiving SSA disability benefits VA took prompt action to reduce his award and to create an overpayment in his account.  Specifically, in September 2007, VA notified the Veteran that it was aware that he was in receipt of SSA disability benefits and notified the Veteran of the amount of his overpayment.  VA took action to propose to reduce the Veteran's benefits for the pertinent time period.  This reduction was finalized via notification to the Veteran in November 2007.  In a November 2007 letter, VA converted the Veteran's payments from nonservice-connected pension to service-connected disability compensation as of June 1, 2003, and retroactively reduced the Veteran's pension benefits based on a determination that the Veteran had not reported his SSA disability benefits from June 2003 to November 2007.

The Veteran has argued that VA is required to check SSA benefits regularly to ensure that a pension recipient does not end up with a large overpayment because of a receipt of SSA disability benefits.  However, governing statutes and regulations do not provide for such a requirement.  In fact, as noted above, the statutes and regulations specifically place the burden on the individual in receipt of pension benefits to notify VA of any change in income.  38 U.S.C.A. § 1506(3) (West 2002); 38 C.F.R. §§ 3.277, 3.652 (2013).  Therefore, the Board concludes that there was no fault on the part of VA in creation of the overpayment.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  The Veteran has alleged that he continues to have financial hardship and that he will have difficulty making ends meet with the retroactive reduction of pension benefits being withheld from his current VA disability compensation payments.  A review of the Veteran's January 2008 financial status report (FSR) shows that his monthly expenses exceed his monthly income by $220.  However, some of his monthly expenses, such as $160 per month for a cell phone and $65 per month for storage are for items that would not deprive him of food, clothing, shelter, or other basic necessities.  In the FSR, the Veteran reported a monthly income of $898, consisting of $586 from the Social Security and $312 from VA disability benefits; however, the record shows that he received $743 from the SSA.  At the October 2010 Board hearing, the Veteran indicated that $150 deductible for his Medicare is taken out of his Social Security check, but his FSR reflects that $107 for Medicare is already accounted for as a monthly expense.  The numbers do not add up to support a finding that the withholding of the overpayment results in undue financial hardship or deprives the Veteran of the basic necessities of life.  Lastly, the Veteran has not provided current financial status reports since 2008 despite requests to do so.  Thus, the Board cannot make an informed decision as to the Veteran's current financial status, and is forced to rely on the evidence of record.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  The record reflects that because the Veteran's countable income exceeds the maximum allowable pension rate, his pension benefits were converted to service-connected disability compensation.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit because the Veteran is currently able to maintain a basic minimal income level.

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional pension benefits paid which he was not entitled to based on income limitations) based on his failure to timely notify VA of a change in his countable income.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused him to change his position to his detriment.  The Veteran may have changed his position in reliance on the benefit amount, as he relied on the pension benefits to pay his monthly bills and the recovery of the overpayment is retroactive.

However, weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The only factor in the Veteran's favor is that his possible change in his position by relying on the pension benefits; however, with all other factors being against his claim, the Board finds that the Government's right to full restitution of the overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $19,461.00 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.


ORDER

Entitlement to a waiver of recovery of the overpayment of VA pension benefits, during the period from June 1, 2003 to December 1, 2007, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


